—In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated June 14, 1996, as denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs seek to recover damages for injuries sustained by the injured plaintiff Felicia Bruns when she fell down a staircase located in a two-story residential building owned by the defendants. The plaintiffs moved into the second-floor apartment in the subject building shortly after they were married in September 1992, and occupied the apartment as month-to-month tenants. The staircase was located wholly within the *613rented apartment. According to the plaintiffs, they had previously asked the defendants to repair the top step, which was not level, and to change the location of the light switch, which was difficult to reach.
Contrary to the defendants’ contention, the Supreme Court properly denied their motion for summary judgment. Genuine issues of fact exist as to whether the defendants retained control over the rented apartment and whether they had made an oral promise to repair the alleged defects in the staircase. Bracken, J. P., Rosenblatt, Ritter and Luciano, JJ., concur.